Maupin, J.,
dissenting:
I would affirm the district court in this instance. In my view, the Carson-Tahoe Hospital project is subject to Nevada prevailing wage laws that govern public projects.
NRS 244A.763(5) states that certain provisions within the Nevada public works laws, NRS 338.010 through NRS 338.090, “apply to any contract for new construction . . . [of a‘project’] for which tentative approval for financing [under the Nevada County Economic Development Revenue Bond Law] is granted on or after January 1, 1992.” The new Carson-Tahoe Hospital is such a project.1
The quoted language from NRS 244A.763 does not mean that we must look to NRS Chapter 338 to determine if its provisions apply; rather, it means that the enumerated provisions of NRS Chapter 338 do apply. Thus, the prevailing wage requirements of NRS 338.020 apply to the contract for construction of the Carson-Tahoe Hospital. Accordingly, workers on this project must be paid “prevailing wage.”

 See NRS 244A.689(1)(c).